DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received Jan. 25, 2022.  Claims 7-8, 11-12, 15, 22, 24-26, 28-29, 35-36, 39-40, 43, 50-54, 61, 64-66 and 69-76 have been canceled. Claims 1 and 27 have been amended.  No new claims have been added.  Therefore, claims 1-6, 9-10, 13-14, 16-21, 23, 27, 30-34, 37-38, 41-42, 44-49, 55-60, 62-63 and 67-68 are pending and addressed below.

	Response to Amendment/Argument
           Claim Rejections - 35 USC § 112 2nd/(b)
Applicant’s amendments in response to the rejection set forth in the previous Office Action for indefinite subject mater is sufficient to overcome the rejection of claims 1-6, 9-10, 13-14, 16-21, 23, 27, 30-34, 37-38, 41-42, 44-49, 55-60, 62-63 and 67-68.  The examiner withdraws the 112 2nd/(b) rejection of claims 1-6, 9-10, 13-14, 16-21, 23, 27, 30-34, 37-38, 41-42, 44-49, 55-60, 62-63 and 67-68.        
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Interpretation
With respect to the limitation “dividing a space in a field of view of the user into a virtual grid, converting a format of data of the virtually drawn multi-directional pattern formed by the user moving their gaze into a different format, wherein the converted data comprises coordinates of portions of the virtual grid corresponding to the virtually drawn multi-directional pattern and indicates that a plurality of discrete areas of the virtual grid corresponding to the virtually drawn multi-directional pattern and indicates that a plurality of discrete areas of the virtual grid were traversed by the virtually drawn multi-directional eye movement;”, in light of the specification para 0095, the examiner is determining the limitation to be a technique to determine whether the tracked eye pattern correlated with a predetermined known pattern of eye movement as the pattern is set forth in a grid for tracking.   With respect to the limitation “converting a format of data of the virtually drawn multi-directional pattern formed by the user moving their gaze into a different format” the specification discloses in para 0094 “a line (802) is drawn to represent the eye pattern. Of course, in practice, there would be no line, but the eye tracking devices would simply track such a movement and convert it to a desired data format.”; para 0099 “the tracked eye-movement may be converted into a particular data format. For example, referring back to the grid approach, the data may indicate the coordinates of the grids that were hit by the eye-movement.” Please note that the specification does not provide any details related to the “desired data format” one could broadly interpret the “different format” to be a graphical representation of the sensor tracked gaze of the user that is tracked to determine signature of the user. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-10, 13-14, 16-21, 23, 27, 30-34, 37-38, 41-42, 44-49, 55-60, 62-63 and 67-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claims 1-6, 9-10, 13-14, 16-21, 23, 27, 30-34, 37-38, 41-42, 44-49, 55-60, 62-63 and 67-68:
Independent claims 1 and 27 recite the limitation “displaying through the AR device virtual content confirming purchase of the real-world object by the user after which the user may walk out of the store with the real-world object else deleting the captured biometric data in the AR device in response to the tracked eye movement being different compared to the predetermined eye signature movement pattern” which is new matter.  The specification has support for:
[0068]... The AR device may confirm the user's identity, confirm whether the user wants to make the purchase, and simply walk out of the store. In one or more embodiments, the AR device
may interface with a financial institution that will transfer money from the user's account to
an account associated with the retail store based on the confirmed purchase

 if it is detected that the AR device is being used by someone who is not identified, the AR device may shut down entirely and automatically delete all contents in the memory of the AR device such that no confidential information is leaked or misused.

[00115]... once the transaction has been confirmed, the AR device 1004 may display virtual content 1026 confirming purchase of the shoes 1006. Having received confirmation, the user 1002 may walk out of the store with the desired shoes...

[00117]... Rather than long and laborious trips to a department store, shopping becomes a "playground" experience, wherein users may simply walk into a store, pick up any number of products, and simply walk out of the store. The AR system takes care of most of the payment details, while only requiring a simple non-intrusive identification check based on easily tracked
biometric data....

Please note that there is no support for “displaying through the AR device virtual content confirming purchase of the real-world object by the user after which the user may walk out of the store with the real-world object”, please note there is not support for after the purchase is confirmed and the user a walks out that the biometric data is deleted and there is no support after the user walks out the deletion occurring in response to eye movement different compared to predetermined eye signature pattern.   Accordingly the claim limitation is new matter. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6, 10, 13-14, 16-18 and 62-63; Claim 27, 30-32, 34, 38, 41-42,  44-46, 55-58 and 67-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0233072 A1 by Calman et al. (Calman) in view of US Pub No. 2014/0289870 A1 by Selander et al (Selander) and WO 2004/004197 A1 by O’Donoghue (O’Donoghu) and US Patent No. 8,904,502 B1 by Koizumi (Koizumi)
Claim Interpretation: The specification recites:
[0094] If the eye movement pattern is close to the known pattern (within a threshold), the AR device 806 may allow the user to conduct the transaction. As shown in Fig. SA, the user may have moved his/her eye in the denoted pattern.... Of course, in practice, there would be no line, but the eye tracking devices would simply track such a movement and convert it to a desired data format 
In reference to Claim 1:
Purves teaches:
(Currently Amended) A method for initiating a transaction through an augmented reality (AR) system that includes an AR device and a local processing module, the method ((Purves) in at least Abstract; para 0063, para 0073, para 0381), comprising:
capturing eye-related biometric data of a user wearing the AR device ((Purves) in at least abstract; FIG. 1b, FIG. 1C-3; para 0064), the eye-related biometric data captured using at least one light source and at least one camera that are components of the AR device and that are cooperatively operatively operable for tracking the eye-related biometric data ((Purves) in at least para 0061 -0064, para 0067, para 0069);
identifying a real-world object in a store that is in a direction of a gaze of the user wearing the AR device, the gaze determined based on data collected by the at least one camera and analyzed by the local processing module ((Purves) in at least para 0094, para 0106, para 0112, para 0234, para 0243, para 0251):
responsive to identifying the real-world object that is in a direction of the gaze of the user, displaying, through the AR device, virtual content about the real-world object to the user, and confirming, through the AR device, that the user wants to purchase the real-world object ((Purves) in at least para 0069, para 0102, para 0104, para 0106, para 0112, para 0128, para 0184-0187, para 0192-0193, para 0265, para 0312), determining by the local processing module, an identity of the user based at least in part on analysis of eye-related biometric data by the local processing module executing an eye movement based on user identification protocol ((Purves) in at least para 0061, para 0064, para 0067-0070, para 0077, para 0154, para 0157, para 0187, para 0331, para 0339) comprising: 
responsive to confirming, determining, by the local processing module, an identify of the user based at least in part on analysis of eye-related biometric data by the local processing module executing an eye movement based user identification protocol ((Purves) in at least para 0060-0061, para 0064, para 0067, para 0069) comprising:
displaying through the AR device, instructions prompting the user to form an eye movement based password [biometric data including eye pattern] by, virtually drawing the an eye movement based password by moving their gaze ((Purves) in at least para 0061, para 0064 wherein the prior art teaches requesting the user to provide identification data such as eye pattern where the camera tracks the wearer’s eye movement and capture eye movement and vision focus (i.e. gaze), para 0065 wherein the prior art teaches message windows, menus, voice prompts, para 0067 wherein the prior art teaches requesting the user to enter biometric data including eye pattern, para 0069, para 0083, para 0086, para 0090, para 0268), tracking through at least one camera of the AR device, while the AR device is worn on the head of the user eye movement of the user by the user moving their gaze to form the eye movement based password in response to the displayed instructions, wherein a multidirectional tracked eye pattern (gaze) virtually drawn by the user moving their gaze in response to the displayed instructions ((Purves) in at least abstract; FIG. 1B; para 0057, para 0061, para 0064 wherein the prior art teaches requesting the user to provide identification data such as eye pattern where the camera tracks the wearer’s eye movement and capture eye movement and vision focus (i.e. gaze), para 0065 wherein the prior art teaches message windows, menus, voice prompts, para 0067 wherein the prior art teaches requesting the user to enter biometric data including eye patternpara 0069, para 0076, para 0268, para 0411).
comparing the  multi-directional pattern virtually drawn by the user moving their gaze and predetermined eye signature movement pattern, wherein the predetermined eye movement signature movement pattern is unique to the user, the predetermined eye signature movement is determined prior to identifying the real-world object that is in the direction of the gaze of the user, and determined prior to displaying instructions to the user ...((Purves) in at least para 0067 wherein the prior art teaches the device transmits eye pattern to checkin to authenticate user checking the pattern against merchant database; para 0068 wherein the prior art teaches registering user data in order to compare stored biometric data, para 0069 wherein the prior art teaches user eye movement detected to focus on user interest of a product),the predetermined eye signature movement is not displayed to the user during displaying instructions prompting the user to form the eye movement based password or during formation of the multi-directional pattern ((Purves) in at least para 0064 wherein the prior art teaches requesting the user to provide identification data such as eye pattern where the camera tracks the wearer’s eye movement and capture eye movement and vision focus (i.e. gaze), para 0065 wherein the prior art teaches message windows, menus, voice prompts, para 0067 wherein the prior art teaches requesting the user to enter biometric data including eye pattern), confirming that the virtually drawn multi-directional pattern formed by the user moving their gaze corresponds to the pre-determined eye signature movement pattern based on the virtually drawn multi-directional pattern being within a pre-determined threshold of the predetermined eye signature movement pattern, wherein confirming that the virtually drawn multi-directional pattern formed by the user moving their gaze corresponds to the pre-determined eye signature movement pattern comprises ((Purves) in at least para 0067 wherein the prior art teaches the device transmits eye pattern to checkin to authenticate user checking the pattern against merchant database), ...
...and responsive to determining that the virtually drawn multi-directional pattern corresponds to the predetermined eye signature movement pattern, transmitting by the local processing module a communication to initiate a transaction to purchase the object, the communication including the identity of the user, the communication being transmitted through at least one network to a remote server that authenticates and displaying through the AR device virtual content confirming purchase of the real-world object by the user after which the user may walk out of the store with the real-world object else deleting the captured biometric data in the AR device in response to the tracked eye movement being different compared to the predetermined eye signature movement pattern. ((Purves) in at least para 0061, para 0064-0065, para 0067-0070, para 0077, para 0087, para 0090-0091,  para 0153-0154, para 0339)
Purves suggest but does not explicitly teach:
displaying through the AR device, instructions prompting the user to form an eye movement based password by virtually drawing the eye movement based password by moving their gaze to form the eye movement based password according to a predetermined eye movement pattern, tracking ... eye movement of the user by the user moving their gaze to form the eye movement based password in response to the displayed instructions wherein a multidirectional tracked eye pattern is virtually drawn by the user moving their gaze in response to the displayed instructions
comparing the  multi-directional pattern virtually drawn by the user moving their gaze and a predetermined eye signature movement pattern, ... the predetermined eye signature is not displayed to the user during displaying instructions prompting the user to form the eye movement based password or during formation of the multi-directional pattern, 
confirming, that the virtually drawn multi-directional pattern formed by the user moving their gaze corresponds to the pre-determined eye signature movement virtually drawn multi-directional pattern being within a pre-determined threshold of the predetermined eye signature movement pattern,...
Purves does not explicitly teach:
dividing a space in a field of view of the user into a virtual grid, converting a format of data of the virtually drawn multi-directional pattern formed by the user moving their gaze into a different format, wherein the converted data comprises coordinates of portions of the virtual grid corresponding to the virtually drawn multi-directional pattern and indicates that a plurality of discrete areas of the virtual grid corresponding to the virtually drawn multi-directional pattern and indicates that a plurality of discrete areas of the virtual grid were traversed by the virtually drawn multi-directional eye movement;
determining that the portions of the grid corresponding to the virtually drawn multi-directional pattern formed by the user moving their gaze matches portions of the grid corresponding to the pre-determined eye signature movement pattern,
displaying through the AR device, virtual content confirming purchase of the real-world object by the user after which the user may walk out of the store with the real-world object else deleting the captured biometric data in the AR device in response to the tracked eye movement being different compared to the predetermined eye signature movement pattern.
Ballard teaches:
displaying through the AR device, instructions prompting the user to form an eye movement based password by virtually drawing the eye movement based password by moving their gaze to form the eye movement based password according to a predetermined eye movement pattern, tracking ... eye movement of the user by the user moving their gaze to form the eye movement based password in response to the displayed instructions wherein a multidirectional tracked eye pattern is virtually drawn by the user moving their gaze in response to the displayed instructions ((Ballard) in at least FIG. 15; FIG. 17A-B; para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0246),; 
tracking through at least one camera of the AR device, while the AR device is worn on the head of the user eye movement of the user by the user moving their gaze to form the eye movement based password in response to the displayed instructions, wherein a multidirectional tracked eye pattern (gaze) virtually drawn by the user moving their gaze in response to the displayed instructions ((Ballard) in at least FIG. 2 wherein the prior art illustrates glasses: FIG. 4; 17A-B; FIG. 23C; abstract wherein the prior art teaches a wearable device to provide instructions to the user; para 0003, para 0006, para 0011, para 0063, para 0072 wherein the prior art teaches the AR sensor array may include cameras, para 0078, , para 0081, para 0106), with the AR device is worn on the head of the user((Ballard) in at least FIG. 15; FIG. 17A-B; para 0081, para 0097, para 0225, para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password …represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… , para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0246), 
comparing the  multi-directional pattern virtually drawn by the user moving their gaze and a predetermined eye signature movement pattern, wherein the predetermined eye signature movement pattern is unique to the user, the predetermined eye signature movement is determined prior to identifying the real-world object that is in the direction of the gaze of the user and determined prior to displaying instructions to the user, the predetermined eye signature movement is not displayed to the user during displaying instructions prompting the user to form the eye movement based password or during instructions prompting the user to form the eye movement based password or during formation of the multi-directional pattern, ((Ballard) in at least para 0009, para 00011, para 0018-0019, para 0061, para 0081,  para 0094, para 0097, para 0104 wherein the prior art teaches the user turns head to access a menu or whether the user merely wished to look in that direction without accessing the menu; para 0106 wherein the prior art teaches tracking user gaze without the need to provide a password as part of the ordinary function of the device sensors, para wherein the prior art teaches verifying that the correct password has been entered, para 0243-0248, para 0249 wherein the prior art teaches password entered matched the assigned points of the password, para 0250-0252, para 0257, para 0263), 
confirming that the virtually drawn multi-directional pattern formed by the user moving their gaze corresponds to the pre-determined eve signature movement pattern, based on the virtually drawn multi-directional pattern being within a predetermined threshold of the predetermined eye signature movement pattern ((Ballard) in at least FIG. 17A-17E; para 0081, para 0097, para 0229-0230, para 0234, para 0237, para 0243-para 0252, para 0257, para 0263 ) and
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements a means for entering a password in order to allow a user to interact with a user device  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements a means for entering a password in order to allow a user to interact with a user device and comparing the user eye movement in order to authenticate the user. 
Calman teaches:
responsive to determining that the virtually drawn multi-directional pattern [iris tracking] corresponds to the predetermined eye signature movement pattern, transmitting by the local processing module a communication to initiate a transaction to purchase the object, the communication including the identity of the user, the communication being transmitted through at least one network to a remote server that authenticates the user for the transaction based on the determined identity.”((Calman) in at least para 0063, para 0074 wherein the prior art teaches user authenticated using iris signature and teaches after authentication communicating with financial institution, para 0075 wherein the prior art teaches a/r device analyzes and captures financial document unique to financial institution, para 0080 wherein the prior art teaches financial institution processes transaction upon information collected for transaction as well as verified signature to complete transaction fund transfer)

Both Purves and Calman are directed toward utilizing A/R devices to perform transactions and utilize biometric data for identification including tracking eye/iris data.    Calman teaches the motivation of authenticating the customer step to include communicating with the financial institution in order to provide the institution instructions and documents scanted to for performing the transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include communication with the financial institution as taught by Calman since Calman teaches 
Selander teaches:
dividing a space in a field of view of the user into a virtual grid, converting a format of data of the virtually drawn multi-directional pattern formed by the user moving their gaze into a different format, wherein the converted data comprises coordinates of portions of the virtual grid corresponding to the virtually drawn multi-directional pattern and indicates that a plurality of discrete areas of the virtual grid corresponding to the virtually drawn multi-directional pattern and indicates that a plurality of discrete areas of the virtual grid were traversed by the virtually drawn multi-directional eye movement ((Selander) in at least para 0037, para 0040, para 0047, para 0058, para 0075, para 0087, para 0091, para 0115);
determining that the portions of the grid corresponding to the virtually drawn multi-directional pattern formed by the user moving their gaze matches portions of the grid corresponding to the pre-determined eye signature movement pattern((Selander) in at least para 0037, para 0040, para 0047, para 0058, para 0075, para 0087, para 0091, para 0115),
Both Purves and Selander teaches utilization of passwords.  Selander teaches the motivation of providing a grid password hint system in order to help user provide to a user hints to allow a user to recall high security strong passwords that are difficult to remember.  It would have been obvious to one having ordinary skill at the time of 
O’Donoghue teaches:
displaying through the AR device, virtual content confirming purchase of the real-world object by the user after which the user may walk out of the store with the real-world object ...((O’Donoghue) in at least page 8 lines 35-page 9 lines 1-5)
Both Purves and O’Donoghue teaches utilizing smart devices for transaction processes.  O’Donoghue teaches the motivation of providing a messages of transaction completed after the user leaves the store in order to provide to the user the confirmation of the transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process of the smart device of Purves to include the alert after a user leaves a store of O’Donoght since O’Donoghue teaches the motivation of providing a messages of transaction completed after the user leaves the store in order to provide to the user the confirmation of the transaction. 
Koizumi teaches:
...else deleting the captured biometric data in the AR device in response to the tracked eye movement being different compared to the predetermined eye signature movement pattern.
Both Purves and Koizumi are directed toward providing passwords for authenticating the user.  Koizumi teaches the motivation of during the password access process of deleting a password when the user objects to the password based on a threshold.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the verification password process of the smart device of Purves to include deleting the password gate of Koizumi since Koizumi teaches the motivation of during the password access process of deleting a password when the user objects to the password based on a threshold.
In reference to Claim 2:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 2 
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising
the remote server transmitting, through a second network, a set of data regarding the transaction to a financial institution.((Purves) in at least para 0118 wherein the prior art teaches transaction processing network, para 0130 wherein the prior art teaches a communication network, para 0148 wherein the prior art teaches payment processing network, an issuer network, para 0150 wherein the prior art teaches a visa processing network, para 0200, para 0255, para 0255, para 0295, para 0343, para 0350, para 0385 wherein the prior art teaches a plurality of networks)
In reference to Claim 3:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 3 
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
the eve-related biometric data further comprising an iris pattern of an eve of the user of the AR device.((Purves) in at least para 0061-0062, para 0064, para 0069)
In reference to Claim 4:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 4
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising:
capturing by a speaker of the AR device, the biometric data comprising a voice recording of the user.((Purves) in at least para 0061, para 0063-0065, para 0067-0072, para 0085, para 0088, para 0121, para 0277, para 0304, para 0395)
In reference to Claim 6:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 6
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising:
capturing, by the AR device, biometric data comprising a characteristic associated with the user’s skin.((Purves) in at least para 0060, para 0076-0077)
In reference to Claim 10:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 10
Claim interpretation: The examiner is determining the limitation “head mounted” in light of the specification to be a device worn on the users head.
(Previously Presented) The method of claim 1 (see rejection of claim 1 above),
wherein the AR device is ((Purves) in at least FIG. 1b, FIG. 1C-3; para 0057, para 0064) individually calibrated to a head and eyes of the user ((Purves) in at least para 0057, para 0060-0061, para 0064, para 0067, para 0069, para 0076, para 0414).
In reference to Claim 13:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 13
(Previously Presented) method of claim 1 wherein determining the identity of the user is further based at least in part on  (see rejection of claim 1 above),
the predetermined data is a known iris pattern.((Purves) in at least para 0061 -0062, para 0064, para 0068)
In reference to Claim 14:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 1.   Purves further discloses the limitations of dependent claim 14
 (Previously Presented) The method of claim 1, wherein determining the identity of the user is further based at least in part on (see rejection of claim 1 above),  
the predetermined data is a known retinal pattern.((Purves) in at least para 0061, para 0077, para 0122, para 0170)
In reference to Claim 16:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 16
(Previously Presented) The method of claim 1 (see rejection of claim 1 above),
wherein the transaction that is initiated is a business transaction.((Purves) in at least para 0065-0072)
In reference to Claim 17:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 17

the remote server communicating an authentication of the user to a computer of a financial institution associated with the user, wherein the computer of the financial institution releases payment on behalf of the user based at least in part on the authentication received from the remote server.((Purves) in at least para 0077, para 0082-0083, para 0148, para 0200, para 0353-0534, para 0355, para 0357, para 0367-0369, para 0373-0374, para 0378)
In reference to Claim 18:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 18
 (Previously Presented) The method of claim 17 (see rejection of claim 17 above),
the remote server wherein the computer of the financial institution transmits the payment to a computer of one or more vendors indicated by the user.((Purves) in at least para 0010, para 0080, para 0081, para 0148, para 0200, para 0353-0534, para 0355, para 0357, para 0367-0369, para 0373-0374, para 0378)
In reference to Claim 62:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 1.  Purves further discloses the limitations of dependent claim 62
Currently Amended) The method of claim 1 (see rejection of claim 1 above), 
Purves does not explicitly teach:
wherein the multi-directional tracked eye pattern representing the user’s eye movement pattern resulting from the user virtually drawn by the user moving their gaze comprises a plurality of linear segments.	
Ballard teaches:
wherein the multi-directional virtual tracked eye pattern representing the user’s eye movement pattern resulting from the user virtually drawn by the user moving their gaze comprises a plurality of linear segments.((Ballard) in at least FIG. 17A-17H; para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”)
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements a means for entering a password in order to allow a user to interact with a user device  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using multiple linear eye movements a means for entering a password in order to allow a user to interact with a user device     
In reference to Claim 63:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 62.  Purves further discloses the limitations of dependent claim 63
(Currently Amended) The method of claim 62 (see rejection of claim 62 above), 
Purves does not explicitly teach:
wherein the non-linear and multi-directional virtual line (normal eye movement and direction of user gaze) is determined to correspond to the predetermined eye non-linear and multi-directional virtual line (normal eye movement and direction of user gaze) being within a pre-determined threshold of corresponding linear segments of the predetermined eye signature movement pattern.
Ballard teaches:
wherein the non-linear and multi-directional virtual line (normal eye movement and direction of user gaze) is determined to correspond to the predetermined eye signature movement pattern based on non-linear segments of the non-linear and multi-directional virtual line (normal eye movement and direction of user gaze)being within a pre-determined threshold of corresponding linear segments of the predetermined eye signature movement pattern. ((Ballard) in at least FIG. 17A-17H; para 0006-0009, para 0105, para 0111, para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0252),
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements with horizontal and vertical thresholds a means for entering a password in order to allow a user to interact with a user device  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard since Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements with horizontal and vertical thresholds and multiple linear eye movements a means for entering a password in order to allow a user to interact with a user device  
In reference to Claim 27:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 27 

an AR device structured to be worn on a head of a user of the AR device ((Purves) in at least FIG. 1b, FIG. 1C-3; para 0064), the AR device comprising at least one light source and at least one camera that are cooperatively operable for tracking eye-related biometric data ((Purves) in at least FIG. 40A-B; FIG. 44; para 0061-0062, para 0064, para 0067-0070, para 0077, para 0120, para 0154, para 0339, para 0381-0382, para 0386, para 0388, para 0390); and
a local processing module in communication with the AR device ((Purves) in at least para 0083, para 0209, para 0381), the AR device, by the at least one light source and the at least one camera while being worn by the user in a store, being operable to capture eye-related biometric data of the user ((Purves) in at least FIG. "I c-1; FIG. 2A, FIG. 2E, FIG. 40A; para 0061-0064, para 0069); and
the local processing module operable ((Purves) in at least para 0083, para 0209, para 0381) to
analyze the eye-related biometric data ((Purves) in at least para 0061, para 0064, para 0069), identify a real-world object in the store that is in a direction of a gaze of the user wearing the AR device, the gaze determined based on data collected by the at least one camera and analyzed by the local processing module ((Purves) in at least para 0069, para 0083, para 0086, para 0090, para 0102, para 0104, para 0128, para 0184-0186, para 0192-0193, para 0312),
response to identifying the real-world object that is in the direction of the gaze of the user, display, through the AR device, virtual content about the real-world object to the user, confirm, through the AR device, that the user wants to purchase the real-world object ((Purves) in at least para 0069, para 0102, para 0104, para 0106, para 0112, para 0128, para 0184-0187, para 0192-0193, para 0265, para 0312),
responsive to confirming the user wants to purchase the real-world object , determine an identify of the user based at least in part on analysis of eye-related biometric data by execution of an eye movement based user identification protocol ((Purves) in at least para 0094, para 0106, para 0112, para 0234, para 0243, para 0251) comprising:
displaying, through the AR device, instructions prompting the user to form an eye movement based password by virtually drawing the eye movement based password by moving their gaze ((Purves) in at least para 0061, para 0064 wherein the prior art teaches requesting the user to provide identification data such as eye pattern where the camera tracks the wearer’s eye movement and capture eye movement and vision focus (i.e. gaze), para 0065 wherein the prior art teaches message windows, menus, voice prompts, para 0067 wherein the prior art teaches requesting the user to enter biometric data including eye pattern, para 0069, para 0083, para 0086, para 0090, para 0268), tracking, through at least one camera of the AR device while the AR device is worn on the head of the user, eye movement of the user by the user moving their gaze to form the eye movement based password in response to the displayed instructions, wherein a multi-directional pattern is virtually drawn by the user moving their gaze in response to the displayed instructions ((Purves) in at least abstract; FIG. 1B; para 0057, para 0061, para 0064 wherein the prior art teaches requesting the user to provide identification data such as eye pattern where the camera tracks the wearer’s eye movement and capture eye movement and vision focus (i.e. gaze), para 0065 wherein the prior art teaches message windows, menus, voice prompts, para 0067 wherein the prior art teaches requesting the user to enter biometric data including eye pattern, para 0069, para 0076, para 0268, para 0411);
comparing the multi-directional pattern virtually drawn by the user moving their gaze and a predetermined eye signature movement pattern, wherein the predetermined eye signature movement pattern is unique to the user, the predetermined eye signature movement is determined prior to identifying the real-world object that is in the direction of the gaze of the user and determined prior to displaying instructions to the user ((Purves) in at least para 0067 wherein the prior art teaches the device transmits eye pattern to checkin to authenticate user checking the pattern against merchant database; para 0068 wherein the prior art teaches registering user data in order to compare stored biometric data, para 0069 wherein the prior art teaches user eye movement detected to focus on user interest of a product), the predetermined eye signature movement is not displayed to the user during displaying instructions prompting the user to form the eye movement based password or during formation of the multi-directional pattern ((Purves) in at least para 0064 wherein the prior art teaches requesting the user to provide identification data such as eye pattern where the camera tracks the wearer’s eye movement and capture eye movement and vision focus (i.e. gaze), para 0065 wherein the prior art teaches message windows, menus, voice prompts, para 0067 wherein the prior art teaches requesting the user to enter biometric data including eye pattern), confirming that the virtually drawn multi-directional pattern formed by the user moving their gaze corresponds to the virtually drawn multi-directional pattern being within a pre-determined threshold of the predetermined eye signature movement pattern, wherein confirming that the virtually drawn multi-directional pattern formed by the user moving their gaze corresponds to the pre-determined eye signature movement pattern ((Purves) in at least para 0067 wherein the prior art teaches the device transmits eye pattern to checkin to authenticate user checking the pattern against merchant database)comprises:
...responsive to determining that the virtually drawn multi-directional pattern corresponds to the predetermined eye signature movement pattern, transmitting, by the local processing module, a communication to initiate a transaction to purchase the object, the communication including the identity of the user, the communication being transmitted through at least one network to a remote server that authenticates the user for the transaction based on the determined identity, and displaying, through the AR device, virtual content confirming purchase of the real-world object ((Purves) in at least para 0061, para 0064-0065, para 0067-0070, para 0077, para 0087, para 0090-0091,  para 0153-0154, para 0339)
Purves suggest but does not explicitly teach:
displaying through the AR device, instructions prompting the user to form an eye movement based password by virtually drawing the eye movement based password by moving their gaze 
tracking ... eye movement of the user by the user moving their gaze to form the eye movement based password in response to the displayed instructions wherein a  virtually drawn by the user moving their gaze in response to the displayed instructions
comparing the  multi-directional pattern virtually drawn by the user moving their gaze and a predetermined eye signature movement pattern, 
... the predetermined eye signature is not displayed to the user during displaying instructions prompting the user to form the eye movement based password or during formation of the multi-directional pattern, 
confirming, that the virtually drawn multi-directional pattern formed by the user moving their gaze corresponds to the pre-determined eye signature movement pattern based on the virtually drawn multi-directional pattern being within a pre-determined threshold of the predetermined eye signature movement pattern,...
Purves does not explicitly teach:
dividing a space in a field of view of the user into a virtual grid, converting a format of data of the virtually drawn multi-directional pattern formed by the user moving their gaze into a different format, wherein the converted data comprises coordinates of portions of the virtual grid corresponding to the virtually drawn multi-directional pattern and indicates that a plurality of discrete areas of the virtual grid were traversed by the virtually drawn multi-directional eye movement:
determining that the portions of the grid corresponding to the virtually drawn multi- directional pattern formed by the user moving their gaze matches portions of the grid corresponding to the pre-determined eye signature movement pattern, and


and displaying, through the AR device, virtual content confirming purchase of the real-world object by the user after which the user may walk out of the store with the real-world object, else deleting the captured biometric data in the AR device in response to the tracked eye movement being different compared to the predetermined eye signature
Ballard teaches:
displaying through the AR device, instructions prompting the user to form an eye movement based password by virtually drawing the eye movement based password by moving their gaze, tracking ... eye movement of the user by the user moving their gaze to form the eye movement based password in response to the displayed instructions wherein a multidirectional pattern is virtually drawn by the user moving their gaze in response to the displayed instructions ((Ballard) in at least FIG. 2, FIG. 4, FIG. 15; FIG. 17A-B, FIG. 23C; abstract wherein the prior art teaches a wearable device to provide instructions to the user; para 0003, para 0006, para 0011, para 0063, para 0072 wherein the prior art teaches the AR sensor array may include cameras, para 0078, , para 0081, para 0081, para 0097, para 0225 wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0246),; 
comparing the  multi-directional pattern virtually drawn by the user moving their gaze and a predetermined eye signature movement pattern, wherein the predetermined eye signature movement pattern is unique to the user, the predetermined eye signature movement is determined prior to identifying the real-world object that is in the direction of the gaze of the user and determined prior to displaying instructions to the user, the pre-determined eye signature movement is not displayed to the user during displaying instructions prompting the user to form the eye movement based password or during instructions prompting the user to form the eye movement based password or during formation of the multi-directional pattern, ((Ballard) in at least para 0009, para 00011, para 0018-0019, para 0061, para 0081,  para 0094, para wherein the prior art teaches verifying that the correct password has been entered, para 0243-0248, para 0249 wherein the prior art teaches password entered matched the assigned points of the password, para 0250-0252, para 0257, para 0263), 
confirming that the virtually drawn multi-directional pattern formed by the user moving their gaze corresponds to the pre-determined eve signature movement pattern, based on the virtually drawn multi-directional pattern being within a predetermined threshold of the predetermined eye signature movement pattern ((Ballard) in at least FIG. 17A-17E; para 0081, para 0097, para 0229-0230, para 0234, para 0237, para 0243-para 0252, para 0257, para 0263 ) and
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements a means for entering a password in order to allow a user to interact with a user device  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include a visual means for the user’s gaze to provide a password as taught by Ballard 
Calman teaches:
responsive to determining that the virtually drawn multi-directional pattern [iris tracking] corresponds to the predetermined eye signature movement pattern, transmitting by the local processing module a communication to initiate a transaction to purchase the object, the communication including the identity of the user, the communication being transmitted through at least one network to a remote server that authenticates the user for the transaction based on the determined identity.”((Calman) in at least para 0063, para 0074 wherein the prior art teaches user authenticated using iris signature and teaches after authentication communicating with financial institution, para 0075 wherein the prior art teaches a/r device analyzes and captures financial document unique to financial institution, para 0080 wherein the prior art teaches financial institution processes transaction upon information collected for transaction as well as verified signature to complete transaction fund transfer)

Both Purves and Calman are directed toward utilizing A/R devices to perform transactions and utilize biometric data for identification including tracking eye/iris data.    Calman teaches the motivation of authenticating the customer step to include communicating with the financial institution in order to provide the institution instructions 
Selander teaches:
dividing a space in a field of view of the user into a virtual grid, converting a format of data of the virtually drawn multi-directional pattern formed by the user moving their gaze into a different format, wherein the converted data comprises coordinates of portions of the virtual grid corresponding to the virtually drawn multi-directional pattern and indicates that a plurality of discrete areas of the virtual grid corresponding to the virtually drawn multi-directional pattern and indicates that a plurality of discrete areas of the virtual grid were traversed by the virtually drawn multi-directional eye movement ((Selander) in at least para 0037, para 0040, para 0047, para 0058, para 0075, para 0087, para 0091, para 0115);
determining that the portions of the grid corresponding to the virtually drawn multi-directional pattern formed by the user moving their gaze matches portions of the grid corresponding to the pre-determined eye signature movement pattern((Selander) in at least para 0037, para 0040, para 0047, para 0058, para 0075, para 0087, para 0091, para 0115),
Both Purves and Selander teaches utilization of passwords.  Selander teaches the motivation of providing a grid password hint system in order to help user provide to a user hints to allow a user to recall high security strong passwords that are difficult to remember.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the password input process of Purves to include grid password hints as taught by Selander since Selander teaches the motivation of providing a grid password hint system in order to help user provide to a user hints to allow a user to recall high security strong passwords that are difficult to remember.
O’Donoghue teaches:
displaying through the AR device, virtual content confirming purchase of the real-world object by the user after which the user may walk out of the store with the real-world object ...((O’Donoghue) in at least page 8 lines 35-page 9 lines 1-5)
Both Purves and O’Donoghue teaches utilizing smart devices for transaction processes.  O’Donoghue teaches the motivation of providing a messages of transaction completed after the user leaves the store in order to provide to the user the confirmation of the transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process of the smart device of Purves to include the alert after a user leaves a store of O’Donoght since O’Donoghue teaches the motivation of providing a messages of transaction completed after the user leaves the store in order to provide to the user the confirmation of the transaction. 
Koizumi teaches:
...else deleting the captured biometric data in the AR device in response to the tracked eye movement being different compared to the predetermined eye signature movement pattern.((Koizumi) in at least Col 10 lines 12-29)
Both Purves and Koizumi are directed toward providing passwords for authenticating the user.  Koizumi teaches the motivation of during the password access process of deleting a password when the user objects to the password based on a threshold.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the verification password process of the smart device of Purves to include deleting the password gate of Koizumi since Koizumi teaches the motivation of during the password access process of deleting a password when the user objects to the password based on a threshold.
In reference to Claim 30:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 30.
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above), further comprising
the remote server, wherein the remote server is operable to transmit a set of data regarding the transaction to a computer of a financial institution.((Purves) in at least FIG. 40A-B, FIG. 42A-B; para 0059, para 0066, para 0353-0354)
In reference to Claim 31:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 31.
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above),
the eye-related biometric data further comprising an iris pattern of an eye of the user of the AR device. .((Purves) in at least para 0062, para 0064, para 0067, para 0069, para 0076-0077, para 0081-0082, para 0084, para 0088, para 0154, para 0155, Table 11-12,)
In reference to Claim 32:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 32.
(Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above),
wherein the AR device further comprises a microphone, and the AR device is further configured to receive biometric data comprising a voice recording of the user. .((Purves) in at least para 0061, para 0065, para 0068, para 0083, para 0085, para 0088, para 0121)
In reference to Claim 34:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 34.
(Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above), wherein the AR device is further configured to
receive biometric data comprising is a characteristic associated with the user’s skin.(( Purves) in at least para 0060, para 0076-0077)
In reference to Claim 38:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 38.
 (Previously Presented) The augmented reality display system of claim 27 (see rejection of claim 27 above),
wherein the AR display system is.((Purves) in at least para 0057), individually calibrated for the user  ((Purves) in at least para 0057, para 0060-0061, para 0064, para 0067, para 0069, para 0076, para 0205, para 0208, para 0414).
In reference to Claim 41:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 27.   Purves further discloses the limitations of dependent claim 41
(Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above), wherein the identity of the user 
Is determined based at least part upon a known iris pattern. .((Purves) in at least para 0061, para 0077, para 0081 -0082, para 0088, para 0122, para 0170)
In reference to Claim 42:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 27.   Purves further discloses the limitations of dependent claim 42
 (Currently Amended) The AR display system of claim 27 (see rejection of claim 27 above), wherein the identity of the user is determined
based at least in part upon a known retinal pattern. .((Purves) in at least para 0061, para 0077, para 0122, para 0170)
In reference to Claim 44:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 44.

wherein the transaction is a business transaction. .((Purves) in at least para 0065-0072)
In reference to Claim 45:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 45.
 (Previously Presented) The AR display system of claim 30 (see rejection of claim 30 above), further comprising
the remote server wherein the remote server ((Purves) in at least FIG. 40A-B; FIG. 44; para 0058-0059, para 0061, para 0064, para 0067-0070, para 0076, para 0077, para 0120, para 0154, para 0339, para 0381-0382, para 0386, para 0388, para 0390) is configured to transmit data of the communication for authentication of the user through a network ((Purves) in at least para 0118 wherein the prior art teaches transaction processing network, para 0120, para 0125, para 0130 wherein the prior art teaches a communication network, para 0148 wherein the prior art teaches payment processing network, an issuer network, para 0150 wherein the prior art teaches a visa processing network, to a computer of a financial institution associated with the user, and wherein the financial institution computer is configured to release 
In reference to Claim 46:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 46.
 (Previously Presented) The AR display system of claim 45 (see rejection of claim 45 above),
wherein the financial institution computer is operable to transmit the payment to one or more computers of one or more vendors indicated by the user .((Purves) in at least para 0010, para 0080, para 0081)
In reference to Claim 55:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 55
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above),
wherein the AR comprises an eye tracking system. .((Purves) in at least para 0061, para 0069)
In reference to Claim 56:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 56.
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above),
wherein the AR device comprises a haptic device.((Purves) in at least para 0065, para 0268, para 0341)
In reference to Claim 57:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 57.
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above),
wherein the AR device comprises a sensor that measures physiological data pertaining to a user’s eye.((Purves) in at least para 0081, para 0089, para 0078)
In reference to Claim 59:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 59.
 (Previously Presented) The AR system of claim 27 (see rejection of claim 27 above), 
wherein the local processing module is a part of a housing of the AR device worn on the head of the user. ((Purves) in at least FIG. 1b, FIG. 1C-3; para 0064),
In reference to Claim 67:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 27.   Purves further discloses the limitations of dependent claim 67
 (Currently Amended) The AR display system of claim 27,  (see rejection of claim 27 above), 
Purves does not explicitly teach:
wherein the multidirectional tracked eye pattern representing the user’s eye movement pattern resulting from the user comprises a plurality of linear segments.	
Ballard teaches:
wherein the multidirectional tracked eye pattern representing the user’s eye movement pattern resulting from the user comprises a plurality of linear segments ((Ballard) in at least FIG. 17A-17H)
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements a means for entering a password in order to allow a user to interact with a user device  It would have been obvious to one having ordinary skill at the time of effective filing the 
In reference to Claim 68:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 67.  Purves further discloses the limitations of dependent claim 68
(Currently Amended) The AR display system of claim 67,  (see rejection of claim 67 above), 
Purves does not explicitly teach:
wherein the multidirectional tracked eye pattern is determined to correspond to the predetermined eye signature movement pattern based on the nonlinear segments of the multi-directional tracked eye pattern being within a pre-determined threshold of corresponding linear segments of the predetermined eye signature movement pattern.
Ballard teaches:
wherein the multidirectional tracked eye pattern is determined to correspond to the predetermined eye signature movement pattern based on the nonlinear segments of the multi-directional tracked eye pattern being within a pre-determined threshold wherein the prior art teaches passwords using inputs which include based on user gaze direction of users eyes; para 0227 wherein the prior art teaches user presented with depiction of series of points, where entry of passwords orient a depiction of a cursor (or reticle) over specific points for specified periods of time…password…represented by a predetermined pattern of the displayed points… enter the password the user may follow the predetermined pattern, dwelling on the first point, then the next, etc. until the pattern is completed… para 0229-0230,  para 0234 “including as an angle relative to horizontal or vertical planes, … a set of coordinates denoting the position of AR device …within a three-dimensional coordinate system, … AR device … samples the orientation and position of the device, user .. changes the orientation of his or her head…, user… has tilted his or her head to assume a different orientation … Later, a third position .. is registered. … Each of these orientations may be detected and registered by AR device … and microprocessor …the processing device of AR device … may be configured to monitor a user's gaze direction based on output received from one or more eye tracking sensors. … to determine whether the user has successfully "entered" the password based on the direction of the user's gaze as the user's gaze moves in a sequence of positions”, para 0236 wherein the prior art teaches prompting user to enter predetermined password; para 0242, para 0243-0252),
Both Purves and Ballard are directed toward technology for tracking eye movement for authentication.  Ballard teaches the motivation of a using eye movements    
Claim 5 with respect to claim 1 above; Claim 33 with respect to claim 27 above,  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0233072 A1 by Calman et al. (Calman) in view of US Pub No. 2014/0289870 A1 by Selander et al (Selander) in view of WO 2004/004197 A1 by O’Donoghue (O’Donoghu) and US Patent No. 8,904,502 B1 by Koizumi (Koizumi), and further in view of US Pub No. 2015/0199006 Al by He et al. (He)
In reference to Claim 5:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 5
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above),  
the eye-related biometric further comprising a retina … of an eye of the user of the AR device ((Purves) in at least para 0061-0072, para 0077, para 0122, para 0170)
Purves does not explicitly teach:
… a retina signature …
He teaches:
wherein the biometric is a retina signature ((He) in at least para 0114)
Both Purves and He are directed toward user identification using wearable devices and capturing retina/iris data.  He teaches the motivation of capturing retinal data in order to provide security authorization.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the iris and digital signature of Purves utilized for user identification to include retina signature as taught by He since He teaches the motivation of capturing retinal data in order to provide security authorization.
In reference to Claim 33:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 33
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above), 
the eye-related biometric further comprising is a … signature of an eye of the user of the AR device ((Purves) in at least para 0061-0072, para 0077, para 0122, para 0170)
Purves does not explicitly teach:
… retinal signature …
He teaches:
wherein the eye-related biometric data is a retinal signature of an eye the user of the AR device ((He) in at least para 0114)
Both Purves and He are directed toward user identification using wearable devices.  He teaches the motivation of capturing retinal data in order to provide security authorization.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the retina and digital data of Purves utilized for user identification to include retina signature as taught by He since He teaches the motivation of capturing retinal data in order to provide security authorization.
Claim 9 with respect to claim 1 above, Claim 37 with respect to claim 27 above, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0233072 A1 by Calman et al. (Calman) in view of US Pub No. 2014/0289870 A1 by Selander et al (Selander) in view of WO 2004/004197 A1 by O’Donoghue (O’Donoghu) and US Patent No. 8,904,502 B1 by Koizumi (Koizumi), and further in view of US Pub. No. 2014/0310531 A1 by Kundu et al. (Kundu)
In reference to Claim 9:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 1.  Purves further discloses the limitations of dependent claim 9
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
Purves does not explicitly teach:
the eye-related biometric data further comprising a blinking pattern of the user’s eyes
Kundu teaches:
the eye-related biometric data further comprising a blinking pattern of the user’s eyes ((Kundu) in at least FIG. 7; para 0085)
Both Purves and Kundu are directed toward wearable devices which collect biometric data such as eye-related biometric pattern for identification purposes.  Kundu teaches the motivation of a blinking pattern of the users eyes as biometric data in order to acquire and ascertain users credentials.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the eye movement data capturing process of Purves to include the blinking patterns of users eyes as taught by Kundu since Kundu teaches the motivation of a blinking pattern of the users eyes as biometric data in order to acquire and ascertain users credentials
In reference to Claim 37:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 37.
 (Previously Presented) The AR display system of claim 27 (see rejection of claim 27 above), 
Purves does not explicitly teach:
the eye-related biometric data further comprising a blinking pattern of the user’s eyes
Kundu teaches:
the eye-related biometric data further comprising a blinking pattern of the user’s eyes ((Kundu) in at least FIG. 7; para 0085)
Both Purves and Kundu are directed toward wearable devices which collect biometric data for identification purposes.  Kundu teaches the motivation of a blinking pattern of the users eyes as biometric data in order to acquire and ascertain users credentials.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the eye movement data capturing process of Purves to include the blinking patterns of users eyes as taught by Kundu since Kundu teaches the motivation of a blinking pattern of the users eyes as biometric data in order to acquire and ascertain users credentials
Claim 19 with respect to claim 1 above, Claim 47 with respect to claim 276 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0233072 A1 by Calman et al. (Calman) in view of US Pub No. 2014/0289870 A1 by Selander et al (Selander) in view of WO 2004/004197 A1 by O’Donoghue (O’Donoghu) and US Patent No. 8,904,502 B1 by Koizumi (Koizumi), and further in view of US Pub No. 2015/0112684 A1 by Scheffer et al (Scheffer)
In reference to Claim 19:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 1.   Purves further discloses the limitations of dependent claim 19
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising:
the local processing module detecting an interruption event associated with the AR device ((Purves) in at least para 0063, para 0068, para 0086, para 0089-0090, para 0109, para 0125, para 0127, para 0233, para 0316); and
the AR device capturing new biometric data from the user…((Purves) in at least para 0273, para 0416)
Purves does not explicitly teach:
the AR device capturing new biometric data from the user in order to re-authenticate the user based at least in part on the detected interruption event and the new biometric data.
Scheffer teaches:
the AR device capturing new biometric data from the user in order to re-authenticate the user based at least in part on the detected interruption event and the new biometric data.((Scheffer) in at least para 0038, para 0042, para 0061)
Both Purves and Scheffer are directed toward utilizing wearable transaction devices which use biometric data to identify user.  Scheffer teaches the motivation that in the event that the biometric identification analysis fails to meet a threshold of confidence to provide additional biometric data for comparison to identify the user in order to confirm the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the identification of a user with captured biometric data as taught by Purves to include the re-authentication process as taught by Scheffer since Scheffer teaches the motivation that in the event that the biometric identification analysis fails to meet a threshold of confidence to provide additional biometric data for comparison to identify the user in order to confirm the user.
In reference to Claim 47:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of independent claim 27.   Purves further discloses the limitations of dependent claim 47

wherein the local processing module is configured to detect an interruption event associated with the AR device ((Purves) in at least para 0086, para 0089-0090, para 0127, para 0109), and
wherein the AR device is further configured to capture new eye-related biometric data from the user through the at least one light source and the at least one camera  ……((Purves) in at least para 0061, para 0064, para 0069, para 0109, para 0273, para 0416)
Purves does not explicitly teach:
wherein the AR device is further configured to capture new eye-related biometric data from the user through the at least one light source and the at least one camera  in order to re-authenticate the user based at least in part on the detected interruption event and the new eye-related biometric data.
Scheffer teaches:
wherein the AR device is further configured to capture new … biometric data from the user …  in order to re-authenticate the user based at least in part on the detected interruption event and the new … biometric data.((Scheffer) in at least para 0038, para 0042, para 0061)
Both Purves and Scheffer are directed toward utilizing wearable transaction devices which use biometric data to identify user.  Scheffer teaches the motivation that 
Claim 20-21 with respect to claim 19 above, Claims 48-49 with respect to claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0233072 A1 by Calman et al. (Calman) in view of US Pub No. 2014/0289870 A1 by Selander et al (Selander) in view of WO 2004/004197 A1 by O’Donoghue (O’Donoghu) and US Patent No. 8,904,502 B1 by Koizumi (Koizumi) in view of US Pub No. 2015/0112684 A1 by Scheffer et al (Scheffer), and further in view of US Patent No. 9,674,707 B2 by Boettcher et al. (Boettcher)
In reference to Claim 20:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue, Koizumi and Scheffer discloses the limitations of dependent claim 19.   Purves further discloses the limitations of dependent claim 20
(Previously Presented) The method of claim 19 (see rejection of claim 19 above), 
Purves does not explicitly teach:
wherein the interruption event  is detected by local processing module based at least in part on a removal of the AR device from the user’s head.
Boettcher teaches:
wherein the interruption event is detected by local processing module based at least in part on a removal of the AR device from the user’s head.((Boettcher) in at least Col 25 lines 4-22, Col 30 lines 37-48, Col 32 lines 13-23)
Both Purves and Boettcher are directed toward transactions utilizing wearable smart devices.  Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security of transaction features of Purves with respect to wearable device to include the security features as taught by Boettcher since Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.
In reference to Claim 21:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue and Koizumi discloses the limitations of dependent claim 19.   Purves further discloses the limitations of dependent claim 21
(Previously Presented) The method of claim 19(see rejection of claim 19 above),
Purves does not explicitly teach:
wherein the interruption event is detected by the local processing module based at least in part on a loss of connectivity of the AR device with a network.
Botcher teaches:
wherein the interruption event is detected by the local processing module based at least in part on a loss of connectivity of the AR device with a network. .((Boettcher) in at least Col 25 lines 4-22, Col 30 lines 37-48, Col 32 lines 13-23)
Both Purves and Boettcher are directed toward transactions utilizing wearable smart devices.  Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security of transaction features of Purves with respect to wearable device to include the security features as taught by Boettcher since Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.
In reference to Claim 48:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue, Koizumi and Scheffer discloses the limitations of dependent claim 47.   Purves further discloses the limitations of dependent claim 48

Purves does not explicitly teach:
wherein the interruption event comprises a removal of the AR device from the user’s head.
Boettcher teaches:
wherein the interruption event comprises a removal of the AR device from the user’s head.. ((Boettcher) in at least Col 25 lines 4-22, Col 30 lines 37-48, Col 32 lines 13-23)
Both Purves and Boettcher are directed toward transactions utilizing wearable smart devices.  Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security of transaction features of Purves with respect to wearable device to include the security features as taught by Boettcher since Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.
In reference to Claim 49:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue, Koizumi and Scheffer discloses the limitations of dependent claim 47.   Purves further discloses the limitations of dependent claim 49
(Previously Presented) The AR display system of claim 47 (see rejection of claim 47 above), 
Purves does not explicitly teach:
wherein the interruption event comprises a loss of connectivity of the AR device with a network.
Boettcher teaches:
wherein the interruption event comprises a loss of connectivity of the AR device with a network..((Boettcher) in at least Col 25 lines 4-22, Col 30 lines 37-48, Col 32 lines 13-23)
Both Purves and Boettcher are directed toward transactions utilizing wearable smart devices.  Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the security of transaction features of Purves with respect to wearable device to include the security features as taught by Boettcher since Boettcher teaches the motivation of interrupting an activity when the removal of the device is detected in order to signal an end of the session and to increase security.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves et al. (Purves), in view of U US Pub No. 2015/0073907 A1 by Purves (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0233072 A1 by Calman et al. (Calman) in view of US Pub No. 2014/0289870 A1 by Selander et al (Selander) in view of WO 2004/004197 A1 by O’Donoghue (O’Donoghu) and US Patent No. 8,904,502 B1 by Koizumi (Koizumi) as applied to Claim 1 above, and further in view of US Pub No. 2013/0054622 A1 by Karmarkar et al. (Karmarkar)
In reference to Claim 23:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue, Koizumi discloses the limitations of dependent claim 19.   Purves further discloses the limitations of dependent claim 23
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
wherein the gaze of the user is detected by the local processing module based at least in part on a … associated with the user’s gaze at the real-world object presented though the AR device ((Purves) in at least para 0069, para 0078, para 0101, para 0104, para 0106, para 0111-0112) 
Purves does not explicitly teach:
heat map
Karmarkar teaches:
wherein the gaze of the user is detected by the local processing module based at least in part on a heat map associated with the user’s gaze at the real-world object presented though the AR device ((Karmarkar) in at least FIG. 5; para 0034, para 0035, para 0037, para 0048)
Both Purves and Karmarkar are directed toward eye wear transactional device which track eye movement to indicate users product interest. Karmarkar teaches the motivation of generating a heat map associated with eye movement in order to use the data to determine where the greatest amount of time the user gazed at an element so that the user can receive information related to that user indicated interest.  . It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the eye tracking features of Purves to include generating a heat map as taught by Karmarkar since Karmarkar teaches the motivation of generating a heat map associated with eye movement in order to use the data to determine where the greatest amount of time the user gazed at an element so that the user can receive information related to that user indicated interest.  
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0233072 A1 by Calman et al. (Calman) in view of US Pub No. 2014/0289870 A1 by Selander et al (Selander) in view of WO 2004/004197 A1 by O’Donoghue (O’Donoghu) and US Patent No. 8,904,502 B1 by Koizumi (Koizumi) as applied to Claim 27 above, and further in view of US Pub No. 2015/0294303 a1 by Hanson et al (Hanson)
In reference to Claim 58:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue, Koizumi discloses the limitations of dependent claim 27.   Purves further discloses the limitations of dependent claim 58
 (Previously Presented) The AR system of claim 27 (see rejection of claim 27 above), 
Purves does not explicitly teach:
wherein the local processing module is a part of a belt pack worn on a waist of the user
Hanson teaches:
wherein the local processing module is a part of a belt pack worn on a waist of the user ((Hanson) in at least FIG. 1A-B; para 0003, para 0077)
Both Purves and Hanson teach augmented devices may be any of wearable devices for use in transactions.  Hanson teaches the motivation that wearable augmented devices may be any clothing accessory worn or carried on a customer’s person.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the wearable device of Purves to include a belt device as taught by Hanson since Hanson teaches the motivation that wearable augmented devices may be any clothing accessory worn or carried on a customer’s person.  
Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0073907 A1 by Purves (Purves) in view of US Pub No. 2015/0153571 A1 by Ballard et al. (Ballard) in view of US Pub No. 2012/0233072 A1 by Calman et al. (Calman) in view of US Pub No. 2014/0289870 A1 by Selander et al (Selander) in view of WO 2004/004197 A1 by O’Donoghue (O’Donoghu) and US Patent No. 8,904,502 B1 by Koizumi (Koizumi) as applied to Claim 38 above, and further in view of US Pub No. 2012/0069294 A1 by Ohno et al (Ohno) and “Fitting and Dispensing Glasses” by med.Navy (Navy) 
In reference to Claim 60:
The combination of Purves, Ballard, Calman, Selander, O’Donoghue, Koizumi discloses the limitations of dependent claim 38.   Purves further discloses the limitations of dependent claim 60
 (Previously Presented) The AR system of claim 38 (see rejection of claim 38 above), 
Purves does not explicitly teach:
wherein the AR device is worn on a head of the user and calibrated to physical features of the comprising an eye size of the user, a head size of the user, and a distance between eyes of the user; a distance from the AR device and eyes of the user; and a curvature of a forehead of the user.
Ohno teaches:
wherein the AR device worn on a head of the user and calibrated to physical features of the comprising …a curvature of a forehead of the user. ((Ohno) in at least para 0080)
Both Purves and Ohno are directed toward AR devices which include glasses. Ohno teaches the motivation of measuring the curvature of the user in order to fit the 
Navy teaches:
an eye size of the user, a head size of the user, and a distance between eyes of the user ((Navy) page 1); 
a distance from the AR device and eyes of the user ((Navy) page 1); and
Both Purves and Navy are directed toward glasses. Navy teaches the motivation of measuring the measuring physical features in order to fit glasses to the user.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application of glass devices of Purves to include measurement for fit as taught by Navy since Navy teaches the motivation of measuring the measuring physical features in order to fit glasses to the user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697